Case 2:20-cv-03644-DSF-RAO Document 11 Filed 06/08/20 Page 1 of 1 Page ID #:36




                      UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  ANTHONY BOUYER                         CASE NO.
                                         2:20−cv−03644−DSF−RAO
               Plaintiff(s),
        v.                               Order to Show Cause re
  FGIS, LLC, et al.                      Dismissal for Lack of
                                         Prosecution
              Defendant(s).




       Generally, defendants must answer the complaint within 21 days after
     service or 60 days if the defendant is the United States. Fed. R. Civ. P.
     12(a)(1).
        In this case, FGIS, LLC failed to plead or otherwise defend within the
     relevant time. The Court orders plaintiff to show cause in writing on or before
     June 22, 2020 why the claims against the non-appearing defendant(s)
     should not be dismissed for lack of prosecution. Failure to respond to this
     Order may result in sanctions, including dismissal for failure to prosecute.

       IT IS SO ORDERED.

  Date: June 8, 2020                          /s/ Dale S. Fischer
                                             Dale S. Fischer
                                             United States District Judge
